DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/346,783, application filed on 06/14/2021.  Claims 1-17 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 12/28/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Humphrey et al. (US PG Pub No. 2012/0038324).

7.          With respect to claim 1, Humphrey teaches:
a communication device configured to perform power line communication (PLC) with a charger (see communication between vehicle and chargers, para 21); 
a multi-inverter configured to boost a charging voltage from the charger (see two chargers, each with their own inverter – thus a multi-inverter system, Fig 3); and
 a controller connected to the communication device and the multi-inverter (see controller module for coordinating various activities among chargers, para 14), and 
configured for requesting a charging required current from the charger (chargers requested to output charge, para 15), 
for measuring a round trip time required to receive a response corresponding to the requesting from the charger (see time-out period para 23, see shorter charging time since one charger is not responsible for meeting all current demand, para 13), and 
for adjusting a switching period of the multi-inverter according to the determined round trip time (adjusting operation of charging to provide sufficient charging parameters, para 29).

8.          With respect to claim 2, Humphrey teaches:
wherein the controller is configured to adjust the switching period of the multi-inverter so that the determined round trip time does not exceed a reference round trip time (see avoiding timeout period, para 23; see reducing charging time with multiple chargers, para 13. 23).

9.          With respect to claim 3, Humphrey teaches:
wherein the controller is configured to increase the switching period of the multi-inverter upon determining that the determined round trip time does not exceed the reference round trip time (see reducing charging time with multiple chargers, para 13. 23).

10.          With respect to claim 4, Humphrey teaches:
 wherein the controller is configured to decrease the switching period of the multi-inverter upon determining that the determined round trip time exceeds the reference round trip time (see avoiding timeout period, para 23; see reducing charging time with multiple chargers, para 13. 23).

11.          With respect to claim 5, Humphrey teaches:
wherein the controller is configured to measure an initial round trip time a reference number of times, and configured to set the reference round trip time according to an average value of initial round trip time the measured reference number of times (see avoiding timeout period, para 23; see reducing charging time with multiple chargers, para 13. 23).

12.          With respect to claim 6, Humphrey teaches:
wherein before measuring the initial round trip time the reference number of times, and upon determining that the reference round trip time is not set and the measured round trip time is a predetermined number measured round trip time, the controller is configured to determine the average value of predetermined number measured round trip times (see avoiding timeout period, para 23; see reducing charging time with multiple chargers, para 13. 23).

13.          With respect to claim 7, Humphrey teaches:
a battery, wherein the vehicle charges the battery with charging power corresponding to a first charging voltage supplied from the charger, or boosts a second charging voltage to the first charging voltage and charges the battery with a charging power corresponding to the first charging voltage upon determining that the second charging voltage lower than the first charging voltage is supplied from the charger (see two chargers, each with their own inverter – thus a multi-inverter system, Fig 3); see controller module for coordinating various activities among chargers, para 14).

14.          With respect to claim 8, Humphrey teaches:
a communication device configured to perform power line communication (PLC) with a charger (communication between chargers and vehicle, para 18); and 
a controller connected to the communication device (see two chargers, each with their own inverter – thus a multi-inverter system, Fig 3); see controller module for coordinating various activities among chargers, para 14), and 
configured for requesting a charging required current from the charger (see avoiding timeout period, para 23; see reducing charging time with multiple chargers, para 13. 23; chargers requested to output charge, para 15), 
to measure a round trip time required to receive a response corresponding to the requesting from the charger (chargers requested to output charge, para 15), and 
to adjust the charging required current according to the determined round trip time (adjusting operation of charging to provide sufficient charging parameters, para 29).

15.          With respect to claim 9, Humphrey teaches:
the charging control method comprising: 
connecting, by a communication device (communication between chargers and vehicle, para 18), 
a charger in power line communication (PLC) (communication between chargers and vehicle, para 18); 
boosting, by a multi-inverter, a charging voltage of the charger (see avoiding timeout period, para 23; see reducing charging time with multiple chargers, para 13. 23; chargers requested to output charge, para 15);
 requesting, by a controller connected to the communication device and the multi-inverter (see avoiding timeout period, para 23; see reducing charging time with multiple chargers, para 13. 23; chargers requested to output charge, para 15), 
a charging required current from the charger and determining a round trip time required to receive a response corresponding to the requesting from the charger (see avoiding timeout period, para 23; see reducing charging time with multiple chargers, para 13. 23; chargers requested to output charge, para 15; see charging with only one charger, Fig 8, 80, 82, 84, 86-90); and 
adjusting, by the controller, a switching period of the multi-inverter according to the determined round trip time (avoiding timeout period, para 23; see reducing charging time with multiple chargers, para 13. 23; chargers requested to output charge, para 15).

16.          With respect to claim 10, Humphrey teaches:
wherein the adjusting of the switching period of the multi-inverter includes: 
determining whether the determined round trip time exceeds a reference round trip time (avoiding timeout period, para 23; see reducing charging time with multiple chargers, para 13. 23; chargers requested to output charge, para 15); 
increasing the switching period of the multi-inverter upon determining that the determined round trip time does not exceed the reference round trip time as a result of determining whether the determined round trip time exceeds the reference round trip time (avoiding timeout period, para 23; see reducing charging time with multiple chargers, para 13. 23; chargers requested to output charge, para 15).

17.          With respect to claim 11, Humphrey teaches:
wherein the adjusting of the switching period of the multi-inverter further includes: decreasing the switching period of the multi-inverter upon determining that the determined round trip time exceeds the reference round trip time as the result (avoiding timeout period, para 23; see reducing charging time with multiple chargers, para 13. 23; chargers requested to output charge, para 15).

18.          With respect to claim 12, Humphrey teaches:
wherein the adjusting of the switching period of the multi-inverter further includes: measuring an initial round trip time a reference number of times (avoiding timeout period, para 23; see reducing charging time with multiple chargers, para 13. 23; chargers requested to output charge, para 15); and 
setting the reference round trip time according to an average value of initial round trip times the measured reference number of times (avoiding timeout period, para 23; see reducing charging time with multiple chargers, para 13. 23; chargers requested to output charge, para 15).

19.          With respect to claim 13, Humphrey teaches:
wherein before measuring the initial round trip time the reference number of times, and upon determining that the reference round trip time is not set and the measured round trip time is a predetermined number round trip time, the controller is configured to determine the average value of predetermined number measured round trip times (avoiding timeout period, para 23; see reducing charging time with multiple chargers, para 13. 23; chargers requested to output charge, para 15).

20.          With respect to claim 14, Humphrey teaches:
charging, by the vehicle, a battery of the vehicle with charging power corresponding to a first charging voltage supplied from the charger (see avoiding timeout period, para 23; see reducing charging time with multiple chargers, para 13. 23; chargers requested to output charge, para 15; see charging with only one charger, Fig 8, 80, 82, 84, 86-90); 
boosting, by the vehicle, a second charging voltage to the first charging voltage upon determining that the second charging voltage lower than the first charging voltage is supplied from the charger (see avoiding timeout period, para 23; see reducing charging time with multiple chargers, para 13. 23; chargers requested to output charge, para 15); and 
charging, by the vehicle, the battery with charging power corresponding to the first charging voltage boosted (see avoiding timeout period, para 23; see reducing charging time with multiple chargers, para 13. 23; chargers requested to output charge, para 15; see charging with only one charger, Fig 8, 80, 82, 84, 86-90).

20.          With respect to claim 15, Humphrey teaches:
connecting, by a communication device, a charger in power line communication (PLC) (see communication between vehicle and chargers, para 21); 
requesting, by a controller, a charging required current from the charger (see avoiding timeout period, para 23; see reducing charging time with multiple chargers, para 13. 23; chargers requested to output charge, para 15), and 
determining a round trip time required to receive a response corresponding to the requesting from the charger (see avoiding timeout period, para 23; see reducing charging time with multiple chargers, para 13. 23); and
adjusting, by the controller, the charging required current according to the determined round trip time (adjusting operation of charging to provide sufficient charging parameters, para 29).

20.          With respect to claim 16, Humphrey teaches:
wherein the controller includes: a processor; and a non-transitory storage medium on which a program for performing the charging control method of claim 9 is recorded and executed by the processor (see communication and control system involving processing capacity, para 18-23).

20.          With respect to claim 17, Humphrey teaches:
a program for performing the charging control method of claim 9 is recorded (see communication and control system involving processing capacity, para 18-23, see data recording system, para 18-23).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851